NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 09-4549
                                      ___________

                        ELIO FELIPE MENDES LOURENCO,
                                              Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                          Respondent

                      ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                            (Agency No. A096-254-247)
                      Immigration Judge: Honorable Annie Garcy
                      ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  April 6, 2011
          Before: MCKEE, Chief Judge, SMITH and GARTH, Circuit Judges

                             (Opinion filed: April 22, 2011)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

      Elio Felipe Mendes Lourenco petitions for review of a final order entered by the

Board of Immigration Appeals (“BIA”), which dismissed his appeal of an immigration

judge’s (“IJ”) denial of his motion to reopen. For the following reasons, we will deny the
petition for review.

       Lourenco is a native and citizen of Portugal. He and his family entered the United

States in 1990, when Lourenco was four years old, as nonimmigrant visitors for pleasure.

The family members overstayed their visas, and in 2004 the government initiated

removal proceedings. Lourenco was charged as being removable pursuant to 8 U.S.C. §

1227(a)(1)(B) (remaining in the country beyond the authorized period). At a hearing in

2006, he conceded removability and expressed a desire to apply for cancellation of

removal. However, he missed the deadline for submitting his application for cancelation

of removal, and the IJ ordered him removed.

       Lourenco filed a motion to reopen his application. In June 2007, the IJ granted the

motion and gave him more than eight months to submit supporting documents and proof

of fingerprinting. The deadline passed without any submissions. In March 2008, the IJ

concluded that, because Lourenco had failed to submit the necessary evidence, she was

required to dismiss his application, and again ordered Lourenco removed from the

country.

       Lourenco filed a second motion to reopen. He attached proof that he had been

fingerprinted in October 2007. He explained that his failure to timely submit the

evidence was “[d]ue to an unfortunate oversight.” He did not, however, provide any

evidence to establish his continuous physical presence in the country, or to establish that

his removal would result in an undue hardship to a qualified relative, to support his

application for cancelation of removal as required by 8 U.S.C. § 1229b(b)(1). The IJ
                                             2
denied the motion to reopen, noting that Lourenco had not explained why he had failed to

comply with the February 2008 deadline. The BIA adopted and affirmed the IJ’s

decision, finding that Lourenco had abandoned his application. He filed a petition for

review.

       We have jurisdiction to hear this appeal under 8 U.S.C. § 1252(a)(1). Because the

BIA “invoke[d] specific aspects of the IJ’s analysis and fact-finding in support of [its]

conclusions,” we review both the IJ and the BIA’s decisions. See Voci v. Gonzales, 409

F.3d 607, 613 (3d Cir. 2005). We review denials of motions to reopen for abuse of

discretion. Liu v. Attorney Gen., 506 F.3d 274, 276 (3d Cir. 2009). We will reverse only

if the decision is “arbitrary, irrational, or contrary to law.” Sevoian v. Ashcroft, 290 F.3d

166, 174 (3d Cir. 2002) (citation and quotation marks omitted). We conclude that the

BIA did not abuse its discretion in affirming the IJ’s denial of Lourenco’s motion to

reopen.

       A motion to reopen can be denied if (1) the movant “fail[s] to establish a prima

facie case for the relief sought” (2) the movant “fail[s] to introduce previously

unavailable, material evidence,” or (3) the BIA “determin[es] that even if these

requirements were satisfied, the movant would not be entitled to the discretionary grant

of relief which he sought.” INS v. Doherty, 502 U.S. 314, 323 (1992). When Lourenco

submitted his motion to reopen, he included a copy of his cancelation of removal

application and documentation to establish that he had been fingerprinted before the IJ

ordered him removed. He failed to introduce any “previously unavailable, material
                                              3
evidence.” Moreover, by failing to provide the additional evidence required by 8 U.S.C.

§ 1229b(b)(1)(A) and (D) for applicants seeking cancelation of removal, he did not

establish prima facie eligibility for the relief sought. Thus, the BIA was acting within its

discretion when it denied Lourenco’s motion to reopen.

       Finally, Lourenco argues that his due process rights were violated because he

never received a hearing on the merits of his claim. However, the relief that he seeks—

cancellation of removal—is discretionary and does not implicate a liberty or property

interest. As a result, no process is due. Hernandez v. Gonzales, 437 F.3d 341, 346 (3d

Cir. 2006).

              Accordingly, we will deny the petition for review.




                                              4